Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Copies of the foreign references should be provided in that they appear to be relevant prior art to the claims and copies are not readily available to the examiner. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “adapted to” language should be use to avoid claiming a positive connection to the body, i.e. “when the device is adapted to be either in contact with or inserted into the body”.  
In claim 3, “the first physical sensation” lacks positive antecedent basis in that claim 1 recites a mechanically induced physical sensation not “a first”.  
In claim 5, “the inside of the annular region” lacks positive antecedent basis.  It is unclear if the “inside” is between the annular region and the outer casing or between the annular region and the body portion.  Similarly with “the outside of the outer casing”.  
It appears that claim 6 should depend from claim 5 instead of claim 1, in that the first element and second element are not defined until claim 5. Also the hollow shaft motor isn’t defined in claim 1. 
In claim 8, “the central opening” lacks positive antecedent basis.
In claim 12, “a central hollow” should be “a central hollow region”.

Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobson (7,648,471).
Hobson discloses a device (Fig. 2, 4, 5 and 10) comprising an annular region (36) configured to receive/fit over a defined body portion of a user (e.g. arm or leg per Fig. 2 and 4), an outer casing (Fig. 10: not numbered) of predetermined geometry and dimensions, wherein the annular region is within the central opening (20) of an electrical hollow shaft motor (12, 14 and 24 interpreted as forming an electrical hollow shaft motor) which imparts a mechanically induced or first physical sensation/vibration to the user's defined body portion (movement/vibration per abstract).
9.	Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konik et al (10,483,784).
Konick et al discloses a stimulation device (Figures 2A-2B; column 7, line 24-column 8, line 31) having an annular region (202) configured to receive a body portion (a penis); an outer casing (206) and an actuator (vibration motor 209; column 7, lines 9-14; column 9, lines 60-66) for imparting a mechanically induced physical sensation.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al in view of Hobson.
Konik et al, as discussed above, discloses the claimed device including imparting the physical sensation or vibration to the user (when worn on the penis) as well as imparting a further sensation/vibration to another user via the outer casing when the device is in contact with or inserted into a body region of another user (column 9, lines 60-66).  However Konik et al does not specifically teach that the vibration motor is a hollow shaft motor.  Also as discussed above Hobson discloses a similar device for stimulation a user and teaches what is considered to be a hollow shaft motor.  Therefore a modification of Konik et al such that the vibration motor is any well known type of motor to produce vibrations would have been obvious to one skilled in the art since this would have been the mere substitution of one well known type of vibration motor for another. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al, Kobayashi et al, Klein, Boiadjian, Chang and Lin are cited to further show the state of the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791